Opinion issued February 1, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00876-CV
____________

FRANK M. YATSU, M.D., Appellant

V.

TAMERA ROSENBERG, Appellee



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2005-02735



MEMORANDUM OPINION
	Appellant, Frank M. Yatsu, M.D., has filed an unopposed motion to dismiss his
appeal.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.